Citation Nr: 1632590	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-06 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a digestive disorder.

2.  Whether the Veteran is mentally competent to handle the disbursement of funds for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1978.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
The issue of whether the Veteran is mentally competent to handle the disbursement of funds for Department of Veterans Affairs benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected digestive disorder is assigned a disability rating of 30 percent, the maximum rating authorized under diagnostic Code 7319, and the symptoms of his digestive disorder are not unique or unusual.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a digestive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Digestive Disorder

The Veteran is seeking a rating in excess of 30 percent for a digestive disorder.
As will be explained below, an increased disability rating is not warranted, because the Veteran has already been assigned the maximum disability rating authorized under the schedular rating criteria.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's digestive disorder has been evaluated pursuant to Diagnostic Code 7319 (irritable colon syndrome).  A disability rating of 30 percent is the maximum disability rating authorized under Diagnostic Code 7319.  As such, there is no legal basis upon which to award a higher rating.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's digestive disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that he is entitled to a higher rating, because he is manifesting the following symptoms: diarrhea, constipation, and nausea.  The schedular criteria under which the Veteran's digestive disorder is rated provide for compensable rating based on diarrhea, constipation, and constant abdominal distress.  The Veteran's symptoms of diarrhea and constipation are explicitly described in the schedular rating criteria, and the Board finds that nausea is reasonably contemplated by the phrase abdominal distress.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Board has also considered whether the issue of a total disability rating due to individual unemployability (TDIU) has been raised by the record.  The Board finds that TDIU has not been raised by the record, because the Veteran first claimed that he was entitled to TDIU in September 2011; and he has either been granted TDIU or a total combined disability rating prior to that date.  Likewise, he has not specifically alleged that he has been unable to work solely on account of his digestive disorder.


ORDER

A disability rating in excess of 30 percent for a digestive disorder is denied.


REMAND

At issue is whether the Veteran is mentally competent to handle the disbursement of funds for Department of Veterans Affairs benefits purposes.  The Veteran contends that he is competent to handle the disbursement of funds without the aid of a VA appointed fiduciary.

The Veteran has been granted service connection for a mental disorder and has been currently assigned the following staged ratings: 30 percent from July 2003; 50 percent from March 2009; 70 percent from March 2011; and a total disability rating from September 2011.  See July 2013 Rating Codesheet.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based on all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  Importantly, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

The Veteran underwent VA examinations in March 2011 and November 2012, and, in both cases, VA examiners opined that the Veteran was not competent to handle his financial affairs without a fiduciary.  

Conversely, the Veteran has testified at personal hearings before the RO, as well as before the Board, at which he explained his financial obligations (rent, utilities, etc.), the method of satisfying his financial obligations, the consequences of failing to satisfy his financial obligations, and his solid record of satisfying his financial obligations.  The Veteran also testified at his hearing before the RO that he had been granted power of attorney over an acquaintances and managed her financial affairs; although the Veteran reported in his November 2012 VA examination that he had been sentenced to 41 days in jail for allegedly abusing his beneficiary.  

A September 2013 VA treatment record indicates that the Veteran reported that a psychiatrist in Tukwila, Washington had found him to be competent to manage his financial affairs, but no such medical opinion is of record in the claims file.  A September 2011 VA psychiatrist indicated that he was unable to determine if the Veteran was capable of managing his own money.  Additionally, treatment records from September 2011 to January 2014 indicates the Veteran's psychological state is variable.  On some days he would report to treatment appropriately dress and groomed and in no apparent distress, whereas on other days he would report to treatment with a disheveled appearance either speaking erratically or manifesting only partial insight and judgment.

In light of the conflicting medical evidence, and out of an abundance of caution, the Board finds that a remand is necessary in order to determine whether the Veteran is currently competent to hand his financial affairs.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his reprehensive in order to request that they provide a copy of any private medical opinion that indicates that the Veteran is competent to manage his financial affairs or disbursement of VA funds to include an opinion a private psychiatrist in Tukwila, Washington.

2.  Associate any VA records related to the Veteran's involvement with the VA Fiduciary Program into VBMS to include the VA filed from the fiduciary hub in Salt Lake City.

3.  Arrange for the Veteran to undergo an appropriate VA examination to answer the following questions.

3a.  Is the medical evidence so clear and convincing so as to leave no doubt that the Veteran, due to an injury or disease, lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation?  Why of why not?

3b.  Upon reviewing the Veteran's treatment record the Board notes that treatment records from September 2011 to January 2014 indicates the Veteran's psychological state is variable; where some days the Veteran will report to treatment appropriately dress and groomed and in no apparent distress; while on other days the Veteran will report to treatment with a disheveled appearance either speaking erratically or manifesting only partial insight and judgment.  Please discuss the nature, length, and severity of the changes in the Veteran's psychological state and the significance, if any, on his ability to manage his financial affairs?  Why?

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


